Name: 2012/797/EU: Commission Implementing Decision of 18Ã December 2012 amending Commission Decision NoÃ 2009/336/EC setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) NoÃ 58/2003
 Type: Decision_IMPL
 Subject Matter: European construction;  EU institutions and European civil service;  culture and religion;  education;  communications
 Date Published: 2012-12-19

 19.12.2012 EN Official Journal of the European Union L 349/68 COMMISSION IMPLEMENTING DECISION of 18 December 2012 amending Commission Decision No 2009/336/EC setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) No 58/2003 (2012/797/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3(3) thereof, Whereas: (1) Under Article 4 of Commission Decision No 2009/336/EC of 20 April 2009 setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) No 58/2003 (2), the Education, Audiovisual and Culture Executive Agency (hereinafter the Agency) is responsible for managing EU action in the fields of education, audiovisual and culture. (2) By Decision No 1041/2009/EC (3), Parliament and the Council established an audiovisual cooperation programme with professionals from third countries (MEDIA Mundus) for the period from 1 January 2011 to 31 December 2013. (3) In the light of the expertise gained by the Agency, the Commission wishes to delegate to it the management of this new programme and of projects which, whilst falling within the Agencys current remit, may be funded under other arrangements or from other sources. These projects are in the fields of primary and secondary school education and youth which may be funded by certain instruments in the European Neighbourhood and Partnership Policy. (4) The Commission also plans to allocate to the Agency new tasks relating to European cooperation in the field of youth. (5) Decision 2009/336/EC should therefore be amended accordingly. (6) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 2009/336/EC is hereby replaced by the following: Article 4 1. The Agency is hereby entrusted with the management of certain strands of the following Community programmes: 1. projects in the field of higher education eligible for funding under the provisions on economic aid for certain countries of central and eastern Europe (Phare), as provided for in Council Regulation (EEC) No 3906/89 (4); 2. the programme encouraging the development and distribution of European audiovisual works (MEDIA II  Development and distribution) (1996-2000), established by Council Decision No 95/563/EC (5); 3. the training programme for professionals in the European audiovisual programme industry (MEDIA II  Training) (1996-2000), approved by Council Decision No 95/564/EC (6); 4. the second phase of the Community action programme in the field of education, Socrates (2000-2006), approved by Decision No 253/2000/EC of the European Parliament and of the Council (7); 5. the second phase of the Community vocational training action programme Leonardo da Vinci  (2000-2006), approved by Council Decision No 1999/382/EC (8); 6. the Youth  Community action programme (2000-2006), approved by Decision No 1031/2000/EC of the European Parliament and of the Council (9); 7. the Culture 2000  programme (2000-2006), approved by Decision No 508/2000/EC of the European Parliament and of the Council (10); 8. projects in the field of higher education eligible for funding under the provisions on assistance for the partner States of Eastern Europe and Central Asia (2000-2006), as provided for in Council Regulation (EC, Euratom) No 99/2000 (11); 9. projects in the field of higher education eligible for funding under the provisions on assistance for Albania, Bosnia-Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia, Montenegro, Serbia and Kosovo (UNSCR 1244) (2000-2006), approved under Council Regulation (EC) No 2666/2000 (12); 10. projects in the field of higher education eligible for funding under the provisions on financial and technical measures to accompany the reform of economic and social structures in the framework of the Euro-Mediterranean partnership (MEDA), approved under Council Regulation (EC) No 2698/2000 (13); 11. the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-2006), approved by Council Decision No 1999/311/EC (14); 12. projects eligible for funding under the provisions of the Agreement between the European Community and the United States of America renewing a programme of cooperation in the field of higher education and vocational education and training (2001-2005), approved by Council Decision No 2001/196/EC (15); 13. projects eligible for funding under the provisions of the Agreement between the European Community and the Government of Canada renewing a cooperation programme in the field of higher education and training (2001-2005), approved by Council Decision No 2001/197/EC (16); 14. the programme to encourage the development of European audiovisual works (MEDIA Plus  Development, Distribution and Promotion) (2001-2006), approved by Council Decision No 2000/821/EC (17); 15. the training programme for professionals of the European audiovisual programme industry (MEDIA  Training) (2001-2006), approved by Decision No 163/2001/EC of the European Parliament and of the Council (18); 16. the multiannual programme for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (e-Learning) (2004-2006), approved by Decision No 2318/2003/EC of the European Parliament and of the Council (19); 17. the Community action programme to promote active European citizenship (civic participation) (2004-2006), approved by Council Decision No 2004/100/EC (20); 18. the Community action programme to promote bodies active at European level in the field of youth (2004-2006), approved by Decision No 790/2004/EC of the European Parliament and of the Council (21); 19. the Community action programme to promote bodies active at European level and support specific activities in the field of education and training (2004-2006), approved by Decision No 791/2004/EC of the European Parliament and of the Council (22); 20. the Community action programme to promote bodies active at European level in the field of culture (2004-2006), approved by Decision No 792/2004/EC of the European Parliament and of the Council (23); 21. the programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004-2008), approved by Decision No 2317/2003/EC of the European Parliament and of the Council (24); 22. projects eligible for funding under the provisions of the Agreement between the European Community and the United States of America renewing the programme of cooperation in the field of higher education and vocational education and training (2006-2013), approved by Council Decision 2006/910/EC (25); 23. projects eligible for funding under the provisions of the Agreement between the European Community and the Government of Canada establishing a cooperation framework in the fields of higher education, training and youth (2006-2013), approved by Council Decision 2006/964/EC (26); 24. the action programme in the field of lifelong learning (2007-2013), approved by Decision No 1720/2006/EC of the European Parliament and of the Council (27); 25. the Culture  programme (2007-2013), approved by Decision No 1855/2006/EC of the European Parliament and of the Council (28); 26. the Europe for Citizens  programme to promote active European citizenship (2007-2013), approved by Decision No 1904/2006/EC of the European Parliament and of the Council (29); 27. the Youth in Action  programme (2007-2013), approved by Decision No 1719/2006/EC of the European Parliament and of the Council (30); 28. the support programme for the European audiovisual sector (MEDIA 2007) (2007-2013), approved by Decision No 1718/2006/EC of the European Parliament and of the Council (31); 29. the Erasmus Mundus (II) action programme 2009-2013 for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries, approved by Decision No 1298/2008/EC of the European Parliament and of the Council (32); 30. the audiovisual cooperation programme with professionals from third countries (MEDIA Mundus) (2011-2013), established by Decision No 1041/2009/EC of the European Parliament and of the Council (33); 31. projects in the field of higher education eligible for funding under the provisions on aid for economic cooperation with the developing countries in Asia, approved under Council Regulation (EEC) No 443/92 (34); 32. projects in the fields of higher education and youth eligible for funding under the provisions of the Instrument for Pre-Accession Assistance (IPA), established by Council Regulation (EC) No 1085/2006 (35); 33. projects in the field of primary, secondary and higher education and youth eligible for funding under the provisions of the European Neighbourhood and Partnership Instrument, created by Regulation (EC) No 1638/2006 of the European Parliament and of the Council (36); 34. projects in the field of higher education eligible for funding under the provisions of the financing instrument for development cooperation, established by Regulation (EC) No 1905/2006 of the European Parliament and of the Council (37); 35. projects in the field of higher education and youth eligible for funding under the provisions of the financing instrument for cooperation with industrialised and other high-income countries and territories, established by Council Regulation (EC) No 1934/2006 (38); 36. projects in the field of higher education eligible for funding from the European Development Fund, pursuant to the Partnership Agreement between members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (Council Decision 2003/159/EC) (39), as amended by the Agreement signed in Luxembourg on 25 June 2005 (Council Decision 2005/599/EC (40)); 2. The Agency shall be responsible for the following tasks for the management of the Community programme strands referred to in paragraph 1: (a) managing, throughout their duration, the projects implementing the Community programmes entrusted to it, on the basis of the annual work programme which serves as a funding decision with regard to grants and contracts in the fields of education, audiovisual and culture and is adopted by the Commission, or on the basis of specific funding decisions adopted by the Commission, and the necessary checks to that end, by adopting the relevant decisions where the Commission has empowered it to do so; (b) adopting the instruments of budget implementation for revenue and expenditure and carrying out, where the Commission has empowered it to do so, some or all of the operations necessary for the management of the Community programmes and, in particular, those linked to the award of grants and contracts; (c) gathering, analysing and passing on to the Commission all the information needed to guide the implementation of the Community programmes; (d) the implementation, at Community level, of the network of information on education in Europe (Eurydice) and activities intended to improve understanding and knowledge of the field of youth: the collection, analysis and dissemination of information and the production of studies and publications. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 101, 21.4.2009, p. 26. (3) OJ L 288, 4.11.2009, p. 10. (4) (1)* OJ L 375, 23.12.1989, p. 11. (5) (2)* OJ L 321, 30.12.1995, p. 25. (6) (3)* OJ L 321, 30.12.1995, p. 33. (7) (4)* OJ L 28, 3.2.2000, p. 1. (8) (5)* OJ L 146, 11.6.1999, p. 33. (9) (6)* OJ L 117, 18.5.2000, p. 1. (10) (7)* OJ L 63, 10.3.2000, p. 1. (11) (8)* OJ L 12, 18.1.2000, p. 1. (12) (9)* OJ L 306, 7.12.2000, p. 1. (13) (10)* OJ L 311, 12.12.2000, p. 1. (14) (11)* OJ L 120, 8.5.1999, p. 30. (15) (12)* OJ L 71, 13.3.2001, p. 7. (16) (13)* OJ L 71, 13.3.2001, p. 15. (17) (14)* OJ L 336, 30.12.2000, p. 82. (18) (15)* OJ L 26, 27.1.2001, p. 1. (19) (16)* OJ L 345, 31.12.2003, p. 9. (20) (17)* OJ L 30, 4.2.2004, p. 6. (21) (18)* OJ L 138, 30.4.2004, p. 24. (22) (19)* OJ L 138, 30.4.2004, p. 31. (23) (20)* OJ L 138, 30.4.2004, p. 40. (24) (21)* OJ L 345, 31.12.2003, p. 1. (25) (22)* OJ L 346, 9.12.2006, p. 33. (26) (23)* OJ L 397, 30.12.2006, p. 14. (27) (24)* OJ L 327, 24.11.2006, p. 45. (28) (25)* OJ L 372, 27.12.2006, p. 1. (29) (26)* OJ L 378, 27.12.2006, p. 32. (30) (27)* OJ L 327, 24.11.2006, p. 30. (31) (28)* OJ L 327, 24.11.2006, p. 12. (32) (29)* OJ L 340, 19.12.2008, p. 83. (33) (30)* OJ L 288, 4.11.2009, p. 10. (34) (31)* OJ L 52, 27.2.1992, p. 1. (35) (32)* OJ L 210, 31.7.2006, p. 82. (36) (33)* OJ L 310, 9.11.2006, p. 1. (37) (34)* OJ L 378, 27.12.2006, p. 41. (38) (35)* OJ L 405, 30.12.2006, p. 37. (39) (36)* OJ L 65, 8.3.2003, p. 27. (40) (37)* OJ L 209, 11.8.2005, p. 26.